Title: C. & A. Conrad & Company to Thomas Jefferson, [received 15 April 1810]
From: Conrad, C. & A., & Co.
To: Jefferson, Thomas


          
            Sir
             
                     received 15 Apr. 1810
          
          
		  
		  We take leave to hand you the above account supposing it more agreeable to you that we should do so than to suffer it to remain on our books
          Permit us Sir to use this oppertunity to thank you again for the interest you were pleased to take in the publicn of the late Gov Lewis & Genl Clarkes book and the trouble you gave yourself in addressing two letters to us on the subject.
			 We
			 have now the pleasure to inform you that Genl Clarke has engaged Professor Barton & Mr Nicholas Biddle to write his book and that it is likely to be published without any further unnecessary delay—We are sir With the highest respect
          
            Your Obed Sevts
            C & A Conrad & co
          
        